*257ORDER
NATHANIEL K. CHARNY of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1992, having pleaded guilty in the United States District Court for the Southern District of New York to one count of conspiracy to make false statements regarding a union election, in violation of 18 U.S.C. Section 371, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), NATHANIEL K. CHARNY is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that NATHANIEL K. CHARNY be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that NATHANIEL K. CHARNY comply with Rule 1:20-20 dealing with suspended attorneys.